February 06, 2009


Mr. R. Michael Northrup
Cowles & Thompson, P.C.
901 Main Street, Suite 3900
Dallas, TX 75202

Honorable James R. Jordan
160th District Court
600 Commerce Street
6th Floor, Room 610B
Dallas, TX 75202
Ms. Cynthia Hollingsworth
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201-4761

RE:   Case Number:  09-0051
      Court of Appeals Number:  05-08-01150-CV
      Trial Court Number:  08-03866

Style:      IN RE  MILTON M. SMITH

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |